Citation Nr: 0607220	
Decision Date: 03/13/06    Archive Date: 03/23/06	

DOCKET NO.  01-05 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
claimed as residuals of exposure to asbestos.  


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel

INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied the 
benefit sought on appeal.  The veteran, who had active 
service from January 1954 to January 1956, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.  In December 2003 the Board returned 
the case to the RO for additional development, and the case 
was subsequently returned to the Board for further appellate 
review.  In July 2004, the Board denied the benefit sought on 
appeal.  

The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court) and in an 
Order dated in August 2005, the Court granted a Joint Motion 
for Remand filed by the parties in the case and returned the 
case to the BVA for compliance with the instructions in the 
Joint Motion.  


REMAND

The Joint Motion indicated that the VA did not fulfill its 
duty to assist the veteran in the development of his claim.  
More specifically, it was noted that in a December 1999 
statement the veteran informed the RO that "on October 5, 
1999, he underwent X-rays at the Orlando VA Medical Center 
[sic] and was found to have asbestosis."  Joint Motion at 2.  
The Joint Motion further noted that the RO did not request or 
obtain that X-ray report and as such the VA did not fulfill 
its duty to assist the veteran.  The case was returned to the 
Board to further assist the veteran in developing the fact 
pertinent to his claim.

Through his counsel, the veteran submitted evidence directly 
to the Board in support of the veteran's appeal in 
January 2006 that included private medical records dated in 
October 1999 and that the evidence was submitted with a 
waiver of consideration of that evidence by the RO.  However, 
the report is not the October 5, 1999, X-ray report.  The 
case must be returned to the RO to obtain the X-ray report 
referred to in the Joint Motion filed in the proceedings in 
this case.  

As a matter of clarification, the December 1999 statement 
from the veteran made reference to an X-ray at the VA Orlando 
Clinic taken in January 1999, as well as X-rays taken on 
October 5, 1999 at the Orlando Regional Hospital in Orlando, 
Florida.  Information associated with that statement appears 
to reflect that the X-rays taken on that day were taken at 
the Orlando Regional Health Care System, 1414 Kuhl Avenue, 
Orlando, Florida  32806-2093, rather than the Orlando VA 
Medical Center as referred to in the Joint Motion.  Upon 
remand, the RO/AMC should clarify the date and medical care 
center generating the radiographic examination report.  

Accordingly, this case is therefore REMANDED to the RO/AMC 
for the following actions:  

1.  After obtaining the necessary 
authorization, the RO should obtain and 
associate with the claims file the report 
of X-rays taken on October 5, 1999, 
referred to in the veteran's 
December 1999 statement, apparently taken 
at the Orlando Regional Health Care 
System, 1414 Kuhl Avenue, Orlando, 
Florida  32806-2093.  If efforts to 
obtain that record pursuant to 38 C.F.R. 
§ 3.159(c)(1) are unsuccessful, the 
veteran and his attorney should be 
notified of that fact pursuant to 
38 C.F.R. § 3.159(e).

2.  After the development requested in 
the first paragraph has been completed, 
the RO should review the evidence of 
record and determine whether there was 
sufficient medical evidence to decide the 
claim.  If the RO determines that there 
is not sufficient medical evidence to 
decide the claim, the veteran should be 
afforded a VA examination to ascertain 
the nature and etiology of any and all 
pulmonary disorders that may be present.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable, or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless he is notified.  



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

